UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7838



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL ADRIAN HAIRSTON,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.     James A. Beaty, Jr.,
District Judge. (CR-98-214-1, CA-03-205-1)


Submitted:   July 15, 2004                 Decided:   July 20, 2004


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Adrian Hairston, Appellant Pro Se. David Paul Folmar, Jr.,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Michael Adrian Hairston seeks to appeal the district

court’s order accepting a magistrate judge’s recommendation to deny

his motion filed under 28 U.S.C. § 2255 (2000) as untimely.                                   This

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.                 28 U.S.C. § 2253(c)(1) (2000).                    A

certificate of appealability will not issue absent “a substantial

showing    of    the     denial    of    a    constitutional       right.”          28   U.S.C.

§   2253(c)(2)     (2000).         A    prisoner      satisfies        this    standard         by

demonstrating       that     reasonable         jurists       would      find       that      his

constitutional         claims     are   debatable       and     that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).                    We have independently reviewed the

record and conclude that Hairston has not made the requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.             We dispense with oral argument because the

facts    and    legal     contentions         are    adequately    presented             in    the

materials       before    the     court       and    argument    would        not    aid       the

decisional process.



                                                                                    DISMISSED




                                             - 2 -